Name: 87/337/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to eggs, poultry and rabbit-farming notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  agricultural activity;  animal product
 Date Published: 1987-06-27

 Avis juridique important|31987D033787/337/EEC: Commission Decision of 15 June 1987 approving an addendum to the programme relating to eggs, poultry and rabbit-farming notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 168 , 27/06/1987 P. 0050 - 0050*****COMMISSION DECISION of 15 June 1987 approving an addendum to the programme relating to eggs, poultry and rabbit-farming notified by the Belgian Government pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) (87/337/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 20 September 1985 the Belgian Government forwarded an addendum to the programme approved by Commission Decision 80/222/EEC (3) relating to eggs and poultry and on 7 April 1986 and 25 February 1987 submitted supplementary information; Whereas the aim of the addendum to the programme is to rationalize and adapt the procession and marketing of eggs, poultry and rabbits so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this addendum cannot apply to products not covered by Annex II to the Treaty; Whereas approval of this addendum is without prejudice to the decision as to the granting of aid from the Fund provided for in Article 14 of Regulation (EEC) No 355/77, in particular with a view to ascertaining whether the conditions of Article 9 (1) are fulfilled; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in the eggs, poultry and rabbit-farming sector; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to eggs, poultry and rabbit-farming forwarded by the Belgian Government on 20 September 1985, concerning which supplementary information was submitted on 7 April 1986 and 25 February 1987 pursuant to Regulation (EEC) No 355/77, is hereby approved, with the exception of the part relating to products not covered by Annex II to the Treaty. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 49, 23. 2. 1980, p. 19.